       3:21-cv-00474-JMC         Date Filed 02/15/21      Entry Number 1       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF SOUTH CAROLINA

                                    COLUMBIA DIVISION



Robert Immordino and Allison            ) Case No. ________________________
Immordino,                              )
                                        )
                            Plaintiffs, )
                                        )
                  v.                    )
                                        )                  NOTICE
Exxact Express, Incorporated, John      )               OF REMOVAL
Doe Trucking Company and John Doe )
Truck Driver,                           )
                                        )
                          Defendants. )


TO: THE UNITED STATES DISTRICT COURT:

       Defendant, Exxact Express, Incorporated, would respectfully show the Court in support of

its Notice of Removal that:

       1.      The Summons and Complaint in this action were filed on January 25, 2021 in the

Court of Common Pleas for Richland County, South Carolina. Attached for the Court are copies of

Plaintiff’s Summons and Complaint. The Complaint is the first pleading served upon the Defendant

in this action and service was affected on January 28, 2021. Therefore, removal is timely under 28

U.S.C. §1446(b).

       2.      The United States District Court has jurisdiction over this action pursuant to 28

U.S.C. §1332. The Plaintiffs are residents and citizens of the State of the State of South Carolina;

and Defendant Exxact Express, Incorporated is organized and incorporated in the State of Florida

and has its principal place of business in the State of Florida. The action has been brought by the



                                                 1
       3:21-cv-00474-JMC         Date Filed 02/15/21       Entry Number 1        Page 2 of 2




Plaintiffs against the Defendant for the alleged accident which occurred in Richland County, South

Carolina.

       3.      Venue is proper in this matter in the Columbia Division of this Court in accordance

with 28 U.S.C. §1441(a).

       4.      Upon information and belief, the amount in controversy in this matter exceeds

$75,000.00 as Plaintiff Robert Immordino alleges that as a result of this accident, he has suffered

physical pain and suffering; loss of income; loss of enjoyment of life; substantial expenses for

medical services; mental anguish; shock; fear; embarrassment; expenses for transportation and

medical services; and actual and punitive damages. Plaintiff Allison Immordino is claiming loss of

consortium damages as a result of the injuries her husband sustained in this accident.

       5.      Defendant has filed no pleadings in this action with the Court of Common Pleas for

the State of South Carolina in response to this Complaint; however, Defendant’s Answer to the

Plaintiff’s Complaint is filed herewith contemporaneously.

       6.      Defendant has furnished a copy of this Notice of Removal to the Clerk of Court

for Richland County.

                                               Respectfully submitted,

                                               SWEENY, WINGATE & BARROW, P.A.

                                               s/ Mark S. Barrow
                                               Mark S. Barrow, Federal ID No. 1220
                                               William A. Neinast, Federal ID No. 104218
                                               1515 Lady Street
                                               Post Office Box 12129
                                               Columbia, South Carolina 29211
                                               (803) 256-2233

                                               ATTORNEYS FOR DEFENDANT
                                               EXXACT EXPRESS, INC.
Columbia, South Carolina
February 15, 2021


                                                  2
